

116 HRES 280 IH: Protecting the health care of all Americans, especially those with preexisting conditions.
U.S. House of Representatives
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 280IN THE HOUSE OF REPRESENTATIVESApril 2, 2019Mr. Walden (for himself and Mr. Brady) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONProtecting the health care of all Americans, especially those with preexisting conditions.
	
 That it is the sense of the House of Representatives that— (1)no American should have their health insurance taken away or lose protections for preexisting conditions due to the Democrats in Congress enacting an unconstitutional law; and
 (2)if the Supreme Court of the United States decides all or part of the Patient Protection and Affordable Care Act is unconstitutional in Texas v. United States—
 (A) Congress and the Trump Administration should immediately ask the Court for a stay in the decision; (B)Congress and the Trump Administration should act together to ensure Americans are not adversely impacted by the decision; and
 (C)Congress should enact bipartisan legislation to replace the Patient Protection and Affordable Care Act that is constitutional and that—
 (i)guarantees no American citizen can be denied health insurance coverage or charged more as the result of a previous illness or health status;
 (ii)includes commonsense consumer protections; (iii)reverses the damage of the policies that have doubled the cost of health insurance and reduced access and choice for millions of Americans;
 (iv)provides more choices and affordable coverage options than the Patient Protection and Affordable Care Act;
 (v)lowers prescription drug prices for patients; (vi)strengthens the Medicare program for current and future beneficiaries, including by protecting the coverage of more than 20 million seniors enrolled under Medicare Advantage plans; and
 (vii)protects job-based health coverage by rejecting the Democrats’ radical one-size-fits-all government run health care scheme that would outlaw the coverage more than 150 million Americans currently get through work.
					